Citation Nr: 1502167	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2008, the Board remanded the case for further development.  In April 2013, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2014, on the basis of a March 2014 Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU.  He is currently service connected for posttraumatic stress disorder (PTSD) and a shrapnel wound in the right eye area.  They combine to be 60 percent disabling.  As noted by the March 2014 Joint Motion, as both disabilities are multiple injuries incurred in action, the schedular criteria for a TDIU have been met since August 19, 2005.  See 38 C.F.R. § 4.16(a) (2014).

In a November 2014 brief, the Veteran's representative asserts that the Veteran's PTSD has worsened since his last VA examination in July 2008.  The brief cites affidavits from the Veteran and his spouse and highlights a negative trend in GAF (Global Assessment of Functioning) scores since the Veteran's last VA examination.  As the evidence suggests a material change in the disability and the disability is directly relevant to the Veteran's employability, reexamination is warranted under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to elicit information regarding the Veteran's education, training, and work history.  

The examiner is to report how the Veteran's service-connected disabilities (PTSD and shrapnel wound) impact his ability to work.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




